Opinion by
Clogston, C.:
The record shows that the question involved was one of fact, and depended largely upon the bonajides of the transactions between Ward and wife. The court having found in favor of the defendants upon all of the *281issues, the rule established by this court will limit our inquiry to the question whether there was evidence tending to support the finding of the court. The evidence was undisputed that whatever money Ward and wife had at the time of their coming to Kansas, was the sole and separate property of Mrs. Ward, the larger per cent, of it being her earnings before her marriage with Ward; and because of the fact that the money was invested in Ward’s name during the time they lived on the farm, could make but very little difference; for when the money was reinvested in town property, that being long before Ward engaged in the dry-goods business, and long before he contracted the indebtedness to the plaintiffs, the property was placed in Mrs. Ward’s name. The record would have disclosed that fact, had the plaintiffs, at the time they sold the goods, made an examination; in fact, at the time of the contracting of this debt the property in controversy had not been purchased. Shortly afterward, however, Mrs. Ward traded her homestead for a half-interest, and from the sale of other real estate the remaining interest was purchased. If the property belonged to Mrs. Ward, no declarations of her husband could divest her of it. The plaintiffs must learn the truth of such statements, or take the consequences of reckless dealing. If, however, it is once shown that even if the property did belong to the defendant, she, in her dealings with her husband, allowed him to use and control the property in such a manner as to lead or induce a prudent business man to trust him upon the strength of such dealing and handling of property, then in that case she could not be heard to complain; but nothing is shown in this record to warrant any such deductions or conclusions.
Plaintiffs insist that fraud was shown in the sale of the goods, and that the defendant participated therein by receiving a part of the consideration. The defendant received a conveyance from McNutt for eighty acres of land, which was a part payment of the goods sold by her husband to him. It is also shown that Mrs. Ward advanced to her husband at the time he started in the dry-goods business, some $700; at an*282other time, $300; and while there is no explanation given why the property was conveyed to her by McNutt, yet, the indebtedness having been shown, we can fairly presume that the transfer was made to pay or extinguish that indebtedness. But suppose there was fraud in this transaction, and that she received this conveyance to assist her husband in defrauding the plaintiffs. If this were true, then there would be good grounds for setting aside that transaction, or reasons for subjecting such property to the payment of their claim. But this the plaintiffs are not seeking to do, and we cannot see how this could tend to show that defendant was not the owner of the store building in controversy. She may have owned that, although afterward she assisted her husband in a fraud; but this fraud, if it was one, in no manner induced the plaintiffs, in the first instance, to contract the indebtedness. Therefore we think that evidence was immaterial.
Defendants in error insist that this store building, being occupied by them as their homestead, was exempt. On this question we do not care to express an opinion; and in fact it is not necessary, for we think that the evidence fairly shows that this property in controversy was the property of Mrs. Ward. If it was her property, then it was immaterial in this action whether it was a homestead or not. We think the judgment of the court below was correct. It is therefore recommended that its judgment be affirmed.
By the Court: It is so ordered.
All the Justices concurring.